NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

VIRGINIA CERRO DE GONZAL                         No. 12-74100
OJEDA; JAIR MIGUEL OJEDA,
                                                 Agency Nos. A098-263-503
               Petitioners,                                  A094-371-065

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Virginia Cerro De Gonzal Ojeda and Jair Miguel Ojeda, natives and citizens

of Peru, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s decision denying their applications for

asylum, withholding of removal, and relief under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zetino v. Holder, 622 F.3d 1007, 1012 (9th

Cir. 2010). We deny the petition for review.

      Petitioners do not challenge the agency’s determination that their untimely

asylum applications were not excused by changed or extraordinary circumstances,

nor do they challenge the agency’s denial of their CAT claims. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996). Thus, we deny the petition

as to their asylum and CAT claims.

      Substantial evidence supports the agency’s determination that petitioners

failed to establish the government was or would be unable or unwilling to control

the individuals they fear. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.

2005) (record did not compel finding petitioner faced persecution by forces the

government was unwilling or unable to control). Thus, we deny the petition as to

their withholding of removal claims.

      We reject petitioners’ request for remand, set forth in their Response to

Court Order.

      PETITION FOR REVIEW DENIED.




                                         2                                    12-74100